EX-99.77J REVALUATION Exhibit 77(j)(b) – Restatement of Capital Accounts For the year ended September 30, 2010, the Chase Funds made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income/(Loss) Gain/(Loss) Paid-in Capital Growth Fund $ $ ) $ Mid-Cap Fund — ) The reclassifications have no effect on net assets or net asset value per share. For the period ended September 30, 2010, the Poplar Forest Partners Fund made the following permanent tax adjustments on the statement of assets and liabilities: Accumulated Net Realized Gain/(Loss) Paid-in Capital Poplar Forest Partners Fund $ $ ) The reclassifications have no effect on net assets or net asset value per share.
